DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
	 The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The independent claims 1, 14 and 15 recites “obtain a candidate for a detection result of a second detector for detecting a second target in second sensing data next in an order after the first sensing data” and “based on a relationship between the detection result of the first detector and the candidate for the detection result of the second detector, determine a setting of processing by the second detector”
It is unclear to the examiner what “obtain a candidate for a detection result of a second detector” is. Is the detection completed and a candidate is determined already? Or is the candidate determined prior to the detection being performed by the second detector? Is the detection of the second detector even being performed at this point? Also it is unclear to the examiner what “a candidate for detection result is” Is the candidate a part of the detection result or is it picked from multiple detection results? Appropriate corrections are required.
It is unclear to the examiner what the purpose of “based on a relationship between the detection result of the first detector and the candidate for the detection result of the second detector, determine a setting of processing by the second detector” The “determine a setting of processing the second detector” seems superfluous because it seems from the claim limitation as written, the second detector already detected and the setting has not further purpose because processing of the second detector has been performed with the setting. The claimed setting is no longer used. Appropriate corrections are required.
The dependent claims do not further clarify the above issues and are also rejected under 35 USC § 112.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yokota et al. US2017/0098132 hereinafter referred to as Yokota.

As per Claim 1, Yokota teaches an information processing device comprising a processor, wherein the processor is configured to: 
5obtain a detection result of a first detector for detecting a first target in first sensing data; (Yokota, Paragraph [0071], Paragraph [0063], “The scene situation recognizer 34 recognizes the external situation regarding a background object, a road, a vehicle traveling ahead, a person or the like that are included in a three-dimensional image. The scene situation updater 35 generates the scene situation model explained with FIG. 5, which indicates the current situation, from a recognition result of the scene situation recognizer 34” The examiner notes that the background object is considered to be first target)
 obtain a candidate for a detection result of a second detector for detecting a second target in second sensing data next in an order after the first sensing data, the second target being different from 10the first target; and based on a relationship between the detection result of the first detector and the candidate for the detection result of the second detector, (Yokota, Paragraph [0078], “The situation predictor 36 calculates a “recognition-target object position”, a “recognition-target object shape change rate”, and a “recognition-target object blockage rate”. The tracking recognizer 37 uses results of these calculations as situation prediction results of the recognition targets” The recognition-target object is consider to be the second target. Paragraph [0090], “where a recognition method corresponding to a blocked area of the recognition target is selected, or control is performed so that thresholds may be changed to the one corresponding to the blocked area of the recognition target. This process makes it possible to reliably capture and continuously recognize a vehicle traveling ahead even when the vehicle has disappeared behind some object or disappeared behind another vehicle”) 
determine a setting of processing by the second detector.  (Yokota, Paragraph [0074], “Additionally, the tracking recognizer 37 changes values of the threshold used in a method for recognition of recognition targets”; [0090], “where a recognition method corresponding to a blocked area of the recognition target is selected, or control is performed so that thresholds may be changed to the one corresponding to the blocked area of the recognition target. This process makes it possible to reliably capture and continuously recognize a vehicle traveling ahead even when the vehicle has disappeared behind some object or disappeared behind another vehicle” The setting is considered the threshold.)


15		A	 	As per Claim 2, Yokota teaches the information processing device according to claim 1, wherein the relationship is a distance between a region of the first target detected by the first detector and a candidate region of the second target detected by the second detector.  (Yokota, Paragraph [0084], “Similarly, the recognition-target object blockage rate “H.sub.obj” is calculated, for example, in such a manner that: positional relations with background objects and other three-dimensional objects near to these positions are calculated, based on “X.sub.p,Y.sub.p,Z.sub.p” and “X.sub.v,Y.sub.v,Z.sub.v”, from background information explained with FIG. 5; and it is predicted from a track of motion of a recognition-target object whether any background object is to be positioned nearer than the recognition-target object. This prediction can be expressed by the following function”)

As per Claim 3, Yokota teaches the information processing device according to claim 1, wherein the processor determines the setting of the processing by the second detector in accordance with whether or not 25the first target has been detected in the first sensing data.  (Yokota, Paragraph [0074], [0090], The setting is considered the threshold. The setting is determined regardless of the results of the results of the first detector.)

As per Claim 4, Yokota teaches the information processing device according to claim 3, wherein the processor determines the setting of the 30processing by the second detector in accordance with whether or not the first target has been detected in the second sensing data.  (Yokota, Paragraph [0074], [0090], The setting is considered the threshold.)


As per Claim 5, Yokota teaches the information processing device according to claim 3,  wherein the processor determines the setting of the - 32 -processing by the second detector when the first target is detected in the first sensing data.  (Yokota, Paragraph [0074], [0090], The setting is considered the threshold. The setting is determined regardless of the results of the results of the first detector.)

As per Claim 6, Yokota teaches the information processing device according to claim 5, wherein the processor determines the setting of the processing by the second detector when the first target is furthermore not detected in the second sensing data.  (Yokota, Paragraph [0074], [0090], The setting is considered the threshold. The setting is determined regardless of the results of the results of the first detector. )

10 As per Claim 7, Yokota teaches the information processing device according to claim 3, wherein the processor determines the setting of the processing by the second detector when the first target is no longer detected in the first sensing data.   (Yokota, Paragraph [0074], [0090], The setting is considered the threshold. The setting is determined regardless of the results of the results of the first detector. )

As per Claim 8, Yokota teaches the information processing device according to claim 1, wherein the setting of the processing is a parameter used in the processing.   (Yokota, Paragraph [0074], [0090], The setting is considered the threshold)


As per Claim 9, Yokota teaches the information processing device according to claim 8, wherein the parameter used in the processing is a likelihood threshold, a correction degree of a likelihood, or a tracking threshold 25that is a number of data for determining whether a detection has been made, for the second target.  (Yokota, Paragraph [0074], [0090], The setting is considered the threshold)


As per Claim 11, Yokota teaches the information processing device according to claim 1, wherein the setting of the processing is the second detector - 33 -being selected.  (Yokota, Paragraph [0074], [0090], there is only one second detector therefore it is automatically selected)
As per Claim 13, Yokota teaches the information processing device according to claim 1, 10wherein the first target and the second target are objects having a same type and having different postures.  (Yokota, Paragraph[0090], “ For example, when the recognition-target object blockage rate of a vehicle traveling ahead set as a current recognition target is higher than the threshold, it means that another three-dimensional object such as a wall or another vehicle exists between the vehicle traveling ahead and the user's vehicle” First and second targets are both vehicles)

As per Claim 14, Claim 14 teaches an information processing method to be executed by a 15computer utilizing the information processing device as claimed in Claim 1. Therefore the rejection is analogous to that made in Claim 1.

As per Claim 15, Claim 15 teaches a non-transitory computer-readable recording medium having a program for causing a computer to execute an information processing method as claimed in Claim 14. Therefore the rejection is analogous to that made in Claim 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. US2017/0098132 hereinafter referred to as Yokota as applied to Claim 1 and further in view of Lin et al. US2015/0350518 hereinafter referred to as Lin.


As per Claim 10, Yokota teaches the information processing device according to claim 1,
Yokota does not explicitly teach 30wherein the setting of the processing is a calculation resource allocated to the processing by the second detector.  
Lin teaches wherein the setting of the processing is a calculation resource allocated to the processing by the second detector.  (Lin, Paragraph [0031], “allocating hardware and software resources, searching a suitable source image queue and creating an image processing node”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lin into Yokota because by utilizing other information such as resources allocation instead of thresholds as settings as seen in Yokota will provide other means to improve the image processing method of Yokota.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 10.


As per Claim 12, Yokota teaches the information processing device according to claim 1, 
Yokota does not explicitly teach 5wherein the setting of the processing is a resolution, a size, or a framerate of data input to the second detector.  
Lin teaches wherein the setting of the processing is a resolution, a size, or a framerate of data input to the second detector.  (Lin, Paragraph [0036], “a image processing chain is dynamically created subject to the source image of the video camera 16 and processed into the desired format (such as image size, color, resolution, dynamic video and audio compression encoding format, grid put rate, data rate, etc.) and then, the processed data is added to processed multiple images for storage”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lin into Yokota because by utilizing other information such as resolution instead of thresholds as settings as seen in Yokota will provide other means to improve the image processing method of Yokota.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666